Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered December 4, 2001, convicting him attempted murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court providently exercised its discretion in its Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]; People v Antonelli, 6 AD3d 543 [2004]; People v Stevenson, 5 AD3d 405 [2004]).
In addition, there is no merit to the defendant’s contention that certain alleged prosecutorial misconduct warrants reversal of his conviction. This claim is largely unpreserved for appellate review, as the defendant failed to object in a number of instances to the alleged prosecutorial misconduct, or he made only general objections, and failed to request curative instructions in instances where the trial court sustained his general objections (see CPL 470.05 [2]; People v White, 5 AD3d 511 [2004]; People v Smith, 298 AD2d 607 [2002]). In any event, the challenged remarks and conduct, both individually and cumulatively, constituted harmless error in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]; People v White, supra).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Altman, J.P., H. Miller, Goldstein and Skelos, JJ., concur.